ORDER

PER CURIAM:
Defendant Terry Jerome Woods appeals his conviction of possession of a controlled substance in violation of § 195.202, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 30.25(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 30.25(b).